DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Laine et al. (US patent publication: 20160070820, “Laine”) in view of Salsbury et al. ( US patent Publication: 20100231589, Salsbury”).

Regarding claim 1, Laine teaches,  A ray tracing hardware method comprising:

500 may be optimized is to intersect a ray with a BVH data structure that represents each of the geometric primitives in a 3D scene or 3D model. The TTU 500 may be particularly useful in ray-tracing applications in which millions or even billions of rays are intersected with the geometric primitives of a 3D model represented by a BVH data structure.” 
Laine reports the intersection result to the cooperating processor (And The scheduler 510 may also notify the SM 340, via the interface 505, of certain events, such as notifying the SM 340 that the data for a particular tree traversal operation is available in the memory 204 or in the register file 420 of the SM 340, or notifying the SM 340 that the queue in the scheduler 510 is full.”)
 However Laine doesn’t expressly teach, (b) selecting, based on the intersection test result, whether to report the intersection test to a cooperating processor using data collected from the intersection test or using data that was predetermined before the intersection test was performed.
Salsbury teaches, (b) selecting, based on the intersection test result, whether to report the intersection test to a cooperating processor using data collected from the intersection test or using data that was predetermined before the intersection test was performed. (“[0066] Also, since most ray tracing implementations terminate a ray after a closest primitive intersection, only the closest detected intersection needs to be tracked in those implementations. So, 750 provides for determining whether a detected intersection is closer than any previously detected intersection. If so, then an indication of such intersection is stored (755); such indication can include an identifier for the primitive intersected and/or can be stored with the data structure defining the ray in the localized memory, transmitted to a shader, via intermediate processes, or the like. Then, if no intersection was detected (745), if a detected intersection was not closest, or after 755, method 625 returns 760.”   If the intersection test provides a Hit, it reports the intersected structure to a shader.  If there is miss, it sends a default shape [0064]….“If the shape is without the clip distance, then it is determined whether there is a default shape for the ray (730), and if so, then the default shape can be returned as having been intersected by the ray (735).”) 
Laine and Salbury are analogous as they are from the field of ray tracing of computer graphics.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Laine to have included  selecting, based on the intersection test result, whether to report the intersection test to a cooperating processor using data collected from the intersection test or using data that was predetermined before the intersection test was performed as taught by Salsbury.
The motivation is to provide the optimum information to cooperating processor so that the cooperating processor can shade the intersected primitive.

Regarding claim 3, Laine as modified by Salbury teaches, the selecting selects, whenever the intersection test result is a miss, using data that was predetermined before the intersection test was performed. (Salsbury, “[0064]….If the shape is without the clip distance, then it is determined whether there is a default shape for the ray (730), and if so, then the default shape can be returned as having been intersected by the ray (735).)

Allowable Subject Matter

Claims 5-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Independent claim 5 is allowed because  Laine teaches  A coprocessor coupled to a processor ( Fig. 5a coprocessor is the TTU and the processor is SM)  and comprising circuitry configured to perform operations comprising:
receiving, from the processor, a plurality of thread requests, each request including a query; for each query, allocating resources for storing query results; processing the queries;  (“[0048] The SM 340 comprises a programmable streaming processor that is configured to process tasks represented by a number of threads. …..architecture where each thread in a group of threads (i.e., a warp) is configured to process a different set of data based on the same set of instructions”. “[0070] The interface 505 may receive instructions and/or data for performing tree traversal operations from the SM 340. In one embodiment, the SM 340 may transmit the instructions and/or data directly to the interface 505 via a plurality of dedicated interconnects (e.g., wires, paths in a metal layer of a semiconductor, etc.). In another embodiment, the SM 340 may write the instructions to one or more special registers associated with the TTU 500, and the interface 505 may monitor the registers for any updates from the SM 340.
[0071] The instructions may include instructions for configuring the TTU 500 to perform a tree traversal operation. The instructions may include operands such as pointers that direct the TTU 500 to a tree data structure and/or a query data structure are located in the memory 204. The interface 505 may cause, at least a portion of, the tree data structure and/or the query data structure to be fetched into the L0 cache unit 570 or the local storage 502.”)
for at least one processed query, storing query results in the allocated resource for the respective query; (“[0076]…. whether the tree traversal operation associated with a particular query data structure is currently being processed by the one or more traversal units 530, or whether results for a particular tree traversal operation are available in the memory 204.”)
Laine also teaches  reporting the result of intersection test or query result to the processor. ((And The scheduler 510 may also notify the SM 340, via the interface 505, of certain events, such as notifying the SM 340 that the data for a particular tree traversal operation is available in the memory 204 or in the register file 420 of the SM 340, or notifying the SM 340 that the queue in the scheduler 510 is full.”)
Luebke (US Patent Publication: 20140168238) teaches, receiving, from the processor, a plurality of thread requests, each request including a query; (“[0085] In sum, processing rays in a ray tracing environment is efficiently performed. As a thread traces the node tree for a given ray, the thread encounters nodes where the ray hits multiple branches in the node tree. The thread creates a ray segment for each of the hit nodes and selects one for tracing. The remaining hit nodes may be assigned to other threads for tracing. Alternatively, the remaining hit nodes are pushed onto a stack associated with the thread or into a shared memory buffer that includes hit nodes for a group of threads. When a thread completes tracing for an assigned ray, the thread becomes available for additional ray or ray segment assignments. Such a thread may query the stack for another thread or may search the shared memory buffer for additional ray segments to trace.”)

However no combination of prior arts is found to teach, for at least one processed query, storing query results outside of the allocated resources for the respective query and deallocate the allocated resources for the respective query; and
when processing for a predetermined number of queries is complete, concurrently reporting the query results stored in the allocated resource of the at least one processed query and the query results stored outside of the allocated resources for the at least one query.

Claim 20 is directed to a method and its steps are similar in scope and function of the elements of device claim 5 and therefore claim 5 is  also allowable for the reason specified for the allowance of claim 5.
Dependent claims 5-12 and 21-29 are also allowed by virtue of dependency.


receiving, from the processor, a plurality of queries, each query including information defining a ray and a data structure to test for primitive intersections with the ray; (“[0048] The SM 340 comprises a programmable streaming processor that is configured to process tasks represented by a number of threads. …..architecture where each thread in a group of threads (i.e., a warp) is configured to process a different set of data based on the same set of instructions”. “[0070] The interface 505 may receive instructions and/or data for performing tree traversal operations from the SM 340. In one embodiment, the SM 340 may transmit the instructions and/or data directly to the interface 505 via a plurality of dedicated interconnects (e.g., wires, paths in a metal layer of a semiconductor, etc.). In another embodiment, the SM 340 may write the instructions to one or more special registers associated with the TTU 500, and the interface 505 may monitor the registers for any updates from the SM 340.
[0071] The instructions may include instructions for configuring the TTU 500 to perform a tree traversal operation. The instructions may include operands such as pointers that direct the TTU 500 to a tree data structure and/or a query data structure are located in the memory 204. The interface 505 may cause, at least a portion of, the tree data structure and/or the query data structure to be fetched into the L0 cache unit 570 or the local storage 502.”)

(“[0076]…. whether the tree traversal operation associated with a particular query data structure is currently being processed by the one or more traversal units 530, or whether results for a particular tree traversal operation are available in the memory 204.”)
receive a primitive range including a plurality of primitives, [0071] The instructions may include instructions for configuring the TTU 500 to perform a tree traversal operation. The instructions may include operands such as pointers that direct the TTU 500 to a tree data structure and/or a query data structure are located in the memory 204. The interface 505 may cause, at least a portion of, the tree data structure and/or the query data structure to be fetched into the L0 cache unit 570 or the local storage 502.”)
determining whether one or more of the plurality of primitives are intersected by the ray, storing the intersection result in the allocated resources when the ray is determined to intersect at least one of the plurality of primitives(“[0076]…. whether the tree traversal operation associated with a particular query data structure is currently being processed by the one or more traversal units 530, or whether results for a particular tree traversal operation are available in the memory 204.”)
Luebke ( US Patent Publication: 20140168238)  teaches, receiving, from the processor, a plurality of thread requests, each request including a query; (“[0085] In sum, processing rays in a ray tracing environment is efficiently performed. As a thread traces the node tree for a given ray, the thread encounters nodes where the ray hits multiple branches in the node tree. The thread creates a ray segment for each of the hit nodes and selects one for tracing. The remaining hit nodes may be assigned to other threads for tracing. Alternatively, the remaining hit nodes are pushed onto a stack associated with the thread or into a shared memory buffer that includes hit nodes for a group of threads. When a thread completes tracing for an assigned ray, the thread becomes available for additional ray or ray segment assignments. Such a thread may query the stack for another thread or may search the shared memory buffer for additional ray segments to trace.”)
The combination of the best available prior arts fails to expressly teach,  releasing the allocated resources for the query and storing a compressed representation of the intersection result in memory outside of the allocated resources for the query when the ray is determined to intersect none of the plurality of primitives; and
reporting, to the processor, intersection results stored in the allocated resources and/or the memory outside of the allocated resources.
Dependent claims  14-19 and 30 are allowable by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 2 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 2 is objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation, selectively deallocating on- chip memory used to collect data from the intersection test upon determining, based on the intersection test result, that the intersection test result will be reported using the data that was predetermined before the intersection test was performed.

Claims 4 is objected to be allowable because the combination of the best available prior arts fails to expressly teach the limitation, using the same report format representation for each of using data collected from the intersection test and using data that was predetermined before  the intersection test was performed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616